Mr. Justice Dickey delivered the opinion of the Court: It is insisted, that upon the facts, the complainant was entitled to dower in the premises, in the condition in which they were at the time of the death of her husband, and this, upon the position that defendants in error took as heirs and not as purchasers. We can not sustain this position. It may be that to each child was conveyed the precise share of the property which it would have inherited in absence of the conveyance, and in absence of any change in the condition of the property. Their father chose to give them the property by deed, rather than by will, or by inheritance, and he must be taken to have intended to accomplish the legal effect attendant upon the conveyance. We perceive, in this regard, no difference in principle between the legal effect of a conveyance to a stranger for a valuable consideration and a conveyance to a child for a good consideration. Again, it is objected, that, under the pleadings, this proof was not admissible. It would undoubtedly have been more appropriate had this partial defense been set up in the answer of defendants in error. The objection to the proof was not placed specifically upon this ground. Had that point been made directly, the answer might have been amended, and the objection thus obviated. The objection, on account of a variance, can not be raised in this court for the first time. It is not necessary that we decide, and we do not consider here the question, whether or not such an objection would have been good if made in the court below. The decree must be affirmed. Decree affirmed.